254 S.W.2d 130 (1953)
HUTSPETH
v.
STATE.
No. 26196.
Court of Criminal Appeals of Texas.
January 21, 1953.
No attorney on appeal for appellant.
George P. Blackburn, State's Atty., of Austin, for the State.
WOODLEY, Judge.
Upon a trial before the court, a jury having been waived, appellant was convicted of carrying a pistol, and his punishment was assessed at a fine of $100.
The evidence shows without question that a loaded pistol was found in the glove compartment of appellant's car.
Appellant testified that he lived in Austin and was carrying his pistol home to leave with his wife when he stopped to get groceries at a San Antonio store where he was arrested on a theft charge.
The court apparently did not accept appellant's explanation of his reason for having the pistol on the occasion, and rejected his defense that he was a bona fide traveler and was carrying the pistol lawfully.
Proof that appellant carried a pistol in the glove compartment of his car warranted conviction of carrying on or about his person a pistol. See Spears v. State, 112 Tex. Crim. 506, 17 S.W.2d 809.
*131 The burden was on appellant to show exemption from prosecution under Art. 484, P.C. See Blackwell v. State, 34 Tex. Crim. 476, 31 S.W. 380, and other cases annotated under Article 484, Note 16, Vernon's Ann.P.C.
The trial judge was not bound by appellant's explanation of his purpose in having the pistol in his possession but, sitting without a jury as the trier of the facts, had the right to accept or refuse to accept appellant's testimony as true. See French v. State, 126 Tex. Crim. 246, 70 S.W.2d 1002.
There are no bills of exception in the record, and the evidence sustains the conviction.
The judgment is affirmed.